Citation Nr: 1720081	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-27 691A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability evaluation for coronary artery disease, rated as 10 percent disabling for the rating period prior to March 8, 2012.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Navy from June 1967 to March 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a September 2009 rating decision, the RO denied service connection for COPD.  

In an August 2012 rating decision, the RO granted service connection for coronary artery disease (CAD), after a subsequent series of rating actions, the Veteran's CAD was ultimately evaluated as 10 percent disabling from December 5, 2007 to March 8, 2012, and 100 percent disabling from March 8, 2012 to present.  As this is the highest rating that can be assigned, the appeal for the period beginning on March 8, 2012, is deemed satisfied, and only the period prior to March 8, 2012, remains on appeal.   

These matters were previously before the Board in October 2014 and June 2016, at which time the issues on appeal were remanded for additional development.  A supplemental statement of the case was most recently issued in September 2016.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  In a written statement dated in February 2017 the Veteran withdrew his appeal of his claim of entitlement to an increased initial disability rating for coronary artery disease.

2.  In a written statement dated in February 2017 the Veteran withdrew his appeal of the claim of entitlement to service connection for COPD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased initial disability rating for coronary artery disease by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to service connection for COPD by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a statement received on February 16, 2017, indicated that he has withdrawn the appeal of the claim of entitlement to an increased initial disability rating for coronary artery disease and the claim of entitlement to service connection for COPD.  Therefore, the Board finds that the Veteran has withdrawn the appeal of the claims of entitlement to an increased initial disability rating for coronary artery disease and service connection for COPD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review these claims and the claims are dismissed.



ORDER

The appeal of the claim of entitlement to an increased initial disability rating for coronary artery disease, for the rating period prior to March 8, 2012, is dismissed.

The appeal of the claim of entitlement to service connection for COPD is dismissed.








		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


